IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 252 WAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DONALD J. MCCLELLAND,                        :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of January, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, slightly rephrased for clarity, is:

      [W]hether the Superior Court panel failed to properly apply and follow the
      legal precedent set forth in Commonwealth ex rel. Buchanan v. Verbonitz,
      581 A.3d 172, 174-76 (Pa. 1990) in which five (5) Justices held that
      “fundamental due process requires that no adjudication be based solely
      on hearsay evidence.”